REPORTED

  IN THE COURT OF SPECIAL APPEALS

             OF MARYLAND

                 No. 2341

          September Term, 2014

______________________________________


          RODERICK COLVIN

                     v.

        STATE OF MARYLAND

______________________________________

     Graeff,
     Friedman,
     Zarnoch, Robert A.
        (Retired, Specially Assigned),

                  JJ.
______________________________________

           Opinion by Zarnoch, J.
     Dissenting Opinion by Friedman, J.
______________________________________

     Filed: November 30, 2015
       In this appeal, we consider what constitutes an illegal sentence when a challenge is

made to the unanimity of a jury verdict.

       In 1989, Appellant Roderick Colvin was tried in the Circuit Court for Baltimore

City before a jury on numerous charges in connection with the murder of Charles Reese

and the attempted murder of Jeanette Coleman. The jury returned a verdict convicting

Colvin of felony murder, assault with intent to murder, robbery with a deadly weapon,

use of a handgun in the commission of a crime of violence, and wearing, carrying, and

transporting a handgun, for which he was sentenced to imprisonment for life plus an

additional 20 years. This Court affirmed his convictions in an unreported opinion, and

the Court of Appeals denied his petition for certiorari.

       In September 2013, Colvin filed a motion to correct an illegal sentence pursuant to

Maryland Rule 4-345. He argued that the verdicts supporting his convictions were not

unanimous because the jury foreperson was not polled after she announced the jury’s

verdicts. After a hearing held on May 15, 2014, the circuit court denied Colvin’s motion.

Colvin filed a timely appeal and now presents the following questions for our review,

which we have rephrased:

         I.   Did the circuit court err in concluding that a defect in the polling
              process allegedly failing to ensure that the verdict is unanimous is
              not a cognizable claim that could render Appellant’s sentence illegal
              within the meaning of Rule 4-345(a)?

        II.   Did the circuit court err in concluding that the foreperson of the jury
              “is also announcing his or her verdict” when delivering the verdict of
              the jury as a whole, such that polling of the foreperson is not
              necessary to ensure jury unanimity?
        Because a defect in the return of a verdict may, in certain circumstances, render a

conviction a nullity, we hold that the circuit court erred in concluding that Colvin’s claim

is not cognizable under Rule 4-345(a). However, we hold that the return of the verdict in

this case was not improper and accordingly affirm the circuit court’s ultimate denial of

Colvin’s motion to correct an illegal sentence.

                                    BACKGROUND

        On February 3, 1989, Charles Reese was murdered and Jeanette Coleman was

assaulted. Four days later, police arrested Colvin and charged him with first-degree

murder, attempted murder, assault, robbery, theft, and handgun offenses. After a trial

held September 7 through 11, 1989, the jury returned guilty verdicts for the charges of

felony murder, assault with intent to murder, robbery with a deadly weapon, use of a

handgun in the commission of a crime of violence, and wearing, carrying, and

transporting a handgun. Colvin was sentenced to imprisonment for life plus an additional

20 years. This Court affirmed his convictions in an unreported opinion, Colvin v. State,

No. 1880, Sept. Term, 1989 (filed on September 27, 1990), and the Court of Appeals

denied his petition for certiorari, Colvin-El v. State, 321 Md. 501 (1991). Subsequently,

Colvin filed a motion for post-conviction relief, which was denied on December 18,

2000.

        On September 20, 2013, 24 years after his convictions, Colvin filed a motion to

correct an illegal sentence pursuant to Maryland Rule 4-345. He argued that because the

clerk failed to poll the jury foreperson after the foreperson announced the jury’s verdicts,

those verdicts were not unanimous and his sentence was illegal under Maryland law.


                                             2
       The transcript excerpt below reflects the proceedings at the trial. After completing

its deliberations, the jury entered the room and the following colloquy occurred:

       THE CLERK:          Members of the Jury, have you agreed upon a verdict?
       THE JURY:           Yes, we have.
       THE CLERK:          Who shall speak for you? Madam Forelady, please stand.
       THE COURT:          I think that the Forewoman has asked that Juror Number 3
                           speak for the Jury. Any objection Counsel?[1]
       [DEFENSE]:          No, Your Honor.
       [STATE]:            No, Your Honor.
       THE COURT:          All right.
       THE CLERK:          Juror Number 3, please stand.
       THE COURT:          You selected your own foreperson I see.
       THE CLERK:          How say you as to Charles Reese under first degree murder,
                           not guilty or guilty?
       FOREPERSON:         Not guilty.
       THE CLERK:          Felony murder, not guilty or guilty?
       FOREPERSON:         Guilty.
       THE CLERK:          As to Jeannette Coleman, assault with intent to murder, not
                           guilty or guilty?
       FOREPERSON:         Guilty.
       THE CLERK:          As to Charles Reese, robbery with deadly weapon, not guilty
                           or guilty?
       FOREPERSON:         Guilty.
       THE CLERK:          As to the handgun charge, use of a handgun in the commission
                           of a crime of violence, not guilty or guilty?

       1
         Maryland Rule 4-312(h) provides that “[t]he trial judge shall designate a sworn
juror as foreperson.” We have found no case law discussing the propriety of the jurors
selecting their own foreperson.


                                             3
       FOREPERSON:         Guilty.
       THE CLERK:          Possession of a handgun, not guilty or guilty?
       FOREPERSON:         Guilty.

Defense counsel then asked the clerk to poll the jury.

       THE CLERK:          Juror Number 1, please stand. You heard the verdict. Is your
                           verdict the same?
       JUROR NO. 1:        Yes.

       The clerk repeated this question with each of the other jurors.        The jurors

responded, “Yes” or “Same.” The clerk did not ask the foreperson, juror 3, who had just

announced the verdict for the jury, if her verdict was the same. The clerk then harkened

the verdicts:

       THE CLERK:          As to first degree murder not guilty, as to felony murder
                           guilty, assault with intent to murder guilty, robbery deadly
                           weapon guilty, use of a handgun in the commission of a crime
                           of violence guilty, possession of a handgun guilty and so say
                           you all?

The jury, including the foreperson, responded, “Yes.” The court then dismissed the jury.

       Returning to the procedural history of the instant appeal, the circuit court

conducted a hearing on Colvin’s motion to correct illegal sentence on May 15, 2014. In

an order and memorandum opinion entered on November 20, 2014, the court denied the

motion, reasoning that this was not a proper issue to be raised on a motion to correct

illegal sentence and, alternatively, that the polling process was adequate.       Colvin

appealed the circuit court’s decision.




                                             4
                                       DISCUSSION

       Colvin argues that the failure to poll the jury’s designated foreperson in addition to

the other members of the jury rendered the verdict non-unanimous. Because a verdict

must be unanimous, Colvin’s argument continues, his sentence based on a non-

unanimous verdict is illegal. The State responds that, despite the fact that jury foreperson

was not polled, the polling procedure at issue was not improper, and, further, that there

was no indication of a lack of unanimity—the foreperson announced the verdict, the other

jurors were polled, and the jury was harkened.

         I.   Cognizable Claims under Maryland Rule 4-345(a)

       Maryland Rule 4-345(a) allows a court to “correct an illegal sentence at any time.”

Relief may be granted under Rule 4-345(a) “[w]here the trial court imposes a sentence or

other sanction upon a criminal defendant,” but “[w]here no sentence or sanction should

have been imposed[.]” Alston v. State, 425 Md. 326, 339 (2012). In other words,

challenges to the legality of a sentence “are limited to those situations in which the

illegality inheres in the sentence itself; i.e., there either has been no conviction warranting

any sentence for the particular offense or the sentence is not a permitted one for the

conviction upon which it was imposed and, for either reason, is intrinsically and

substantively unlawful.” Brightwell v. State, 223 Md. App. 481, 489 (2015) (Citation

omitted), cert. denied, ___ Md. ___ (Sept. 28, 2015).

       “Sentences corresponding to verdicts of conviction that were not properly

finalized have been, under certain circumstances, held to be illegal.” Id. (citing Jones v.

State, 384 Md. 669, 686 (2005)). For example, in Jones v. State, the Court of Appeals,


                                              5
on appeal from the denial of a motion to correct an illegal sentence, considered whether

the failure to orally announce the verdict in one count constituted an improper return of

that verdict. 384 Md. 669, 685 (2005). The Court held oral announcement was required

for the verdict to be “final” and that because the verdict was not finalized, any sentence

based on that conviction was illegal. Id. Unanimity is also required for a verdict to be

final. Caldwell, 164 Md. App. at 635 (citing Smith v. State, 299 Md. 158, 179-80 (1984))

(“[W]hen, upon polling, a verdict is revealed not to be unanimous, there is no verdict.”).

Extrapolating from Jones and Brightwell, it is clear that when a verdict is not finalized,

any sentence based upon such a verdict is illegal.

       In the present case, the circuit court concluded that it could not address the

argument in Colvin’s motion because his sentence was not inherently illegal. However,

we view Colvin’s contention as one challenging the unanimity of the verdicts and

alleging a failure to finalize the verdicts. Thus, it was not improper here for Colvin to

raise this issue in a motion to correct an illegal sentence. We hold that the circuit court

erred in concluding that Colvin could not raise this issue under Rule 4-345(a).

       However, we must determine if the polling procedure was, in fact, defective in a

manner that rendered the verdict non-final rendering Colvin’s sentence illegal. This, in

turn, requires a discussion of the procedure for “returning” and finalizing a verdict.

        II.   Unanimity of the Verdict

       A unanimous jury verdict is required by Article 21 of the Maryland Declaration of

Rights and, if it were determined that the verdict was not unanimous, that determination

would be grounds to vacate a sentence as illegal. See Brightwell, 223 Md. App. at 489


                                             6
(considering a discrepancy in the harkening procedure on an appeal from the denial of a

motion to correct an illegal sentence). As stated in Smith v. State, 299 Md. 158, 163-64

(1984):

       The underlying requirement of a final verdict is that it be unanimous.
       “[T]he People of the State of Maryland” declared in what is now Article 21
       of the Declaration of Rights of their Constitution: “That in all criminal
       prosecutions, every man hath a right ... to a speedy trial by an impartial
       jury, without whose unanimous consent he ought not to be found guilty.”
       This Court explicated this constitutional declaration in Ford v. State, 12
Md. 514 (1859):

              “‘The verdict is the unanimous decision made by a jury and
              reported to the court, on the matters lawfully submitted to
              them in the course of the trial.’ Unanimity is indispensable to
              the sufficiency of the verdict....” Id. at 549, quoting 10
              Bacon's Abridg. Title Verdict, 306 (emphasis in original).

(Footnote omitted). “Whether a verdict satisfies the unanimous consent requirement is a

question that implicates the defendant’s state constitutional right, as provided in Article

21 of the Declaration of Rights. Accordingly, the issue is a mixed question of law and

fact, which we review de novo, considering the totality of the circumstances.” Caldwell v.

State, 164 Md. App. 612, 643 (2005) (citing Bishop v. State, 341 Md. 288, 292 (1996);

Lattisaw v. State, 329 Md. 339, 347 (1993)).

       Historically, the return of a verdict by a jury comprised three distinct procedures,

each fulfilling a specific purpose. Jones, 384 Md. at 682. First, the foreperson orally

answers the inquiry of the clerk, stating the verdict of the jury in open court. Id. (Citation

omitted). Second, the jury is polled “to ensure the unanimity of the verdict prior to its

entry on the record.” Id. (citing Smith, 299 Md. at 166). Third, the jury is hearkened to its

verdict as a “‘traditional formality announcing the recording of the verdict.’” Id. at 684


                                              7
(quoting Smith, 299 Md. at 166). Hearkening and polling are conducted to “‘secure

certainty and accuracy, and to enable the jury to correct a verdict, which they have

mistaken, or which their foreman has improperly delivered.’” Id. (quoting Smith, 299

Md. at 165).

       Sections (a) and (e) of Maryland Rule 4-327 embody the essence of the historical

procedure for returning a verdict. Id. at 681. Maryland Rule 4-327(a) states that “[t]he

verdict of a jury shall be unanimous and shall be returned in open court.” Section (e) of

Rule 4-327 describes the procedure for polling the jury,

       On request of a party or on the court’s own initiative, the jury shall be
       polled after it has returned a verdict and before it is discharged. If the sworn
       jurors do not unanimously concur in the verdict, the court may direct the
       jury to retire for further deliberation, or may discharge the jury if satisfied
       that a unanimous verdict cannot be reached.

Summarizing case law and Rule 4-327, for a verdict to be considered final in a criminal

case it must be announced orally, and, if requested, polled or, if no party requested a poll,

then harkened. State v. Santiago, 412 Md. 28, 38 (2009); Jones, 384 Md. at 685-86.

However, what constitutes proper polling is not so clear.

       A verdict is not considered returned or final where there is an uncorrected

discrepancy in the polling process leading to uncertainty as to whether the verdict was

unanimous.2 This potential incongruity in the verdict usually results from the conduct,

verbal or otherwise, of one of the jurors that signals to the court that some ambiguity

       2
        This is opposed to the situation where a trial court takes action to correct a
discrepancy in the return of the verdict, as was the case in Rice v. State, 124 Md. App.
218, 222 (1998) (holding that trial court acted properly to cure ambiguity in verdict
where foreperson announced the jury’s verdict as “Guilty with reservations”).


                                              8
exists—i.e. there was something short of unanimous agreement among the jurors. See,

e.g., Lattisaw v. State, 329 Md. 339, 346-47 (1993) (determining that ambiguity existed

in the verdict when juror answered, “Yes, with reluctance” in response to poll asking

whether jurors agreed with verdict as announced by foreperson).

       Colvin argues that in announcing the verdict, the foreperson was speaking for the

jury panel and not for herself personally. The logical consequence, Colvin contends, is

that if the foreperson speaks only for the panel and subsequently is not polled, then the

verdict cannot be unanimous, because the foreperson did not state whether her verdict

was the same as the jury’s verdict. In an attempt to show that the foreperson announces

the verdict for the jury and not for himself or herself individually, Colvin describes

numerous cases where it was clear that the foreperson was not announcing his or her own

verdict.

       However, in each of the cases cited by Colvin, there was a compelling reason to

distinguish the verdict as announced by the foreperson from the verdict given

individually by the foreperson or another juror upon polling: i.e. the foreperson expressed

his or her reservations with the verdict—indicating clearly that the verdict just announced

was not his or her own. See Lattisaw, 329 Md. at 341, 343-44, (juror responding, “Yes,

with reluctance,” when asked if her verdict was the same as the verdict of the jury as a

whole); Smith, 299 Md. at 178 (foreperson, when polled the first time, stating uncertainly,

“that the verdicts as she had announced them were her verdicts.” and when polled a

second time, declaring that her verdict was not the same as the panel’s verdict); Rice, 124
Md. App. at 223 (foreperson announcing the verdict of the jury as “guilty with


                                            9
reservations”); Fowlkes v. State, 53 Md. App. 39, 40 (1982) (foreperson announcing the

verdict as, “They say guilty” and indicating uncertainty as to whether she was required to

vote on the verdict), cert. denied, 295 Md. 301 (1983).

       Because members of the jury in these cases expressed reservations with the

verdict, it was necessary for the courts to examine the different roles a foreperson may

perform. However, these cases do not stand for the proposition that the foreperson is

always announcing the jury’s verdict and never her own. Colvin’s references to out-of-

state cases similarly give him no comfort. None specifically address the issue at hand,

nor do any of the cases articulate a rationale for why a foreperson’s role announcing the

jury’s verdict is exclusive of his or her role announcing the verdict for his or herself. See,

e.g., People v. Rosa and Himenez, 471 N.Y.S.2d 793, 794 (N.Y. Sup. Ct. 1985) (deciding

the issue of which juror should become the new foreperson after the initial foreperson

became incapacitated); State v. Vaszorich, 98 A.2d 299, 313 (N.J. 1953) (holding that

each juror upon polling, only needed to indicate agreement with the verdict and did not

need to utter any specific language).

       Further, we do not agree with Colvin’s assertion that when a court has stated or

implied that the foreperson speaks for the whole jury panel, that court was espousing the

idea that the foreperson speaks for the panel without regard to his or her own view as to

the verdict. Indeed, although we have not directly addressed the above issue, when

presented with a record where it was clear that the foreperson was not polled along with




                                             10
the other jurors, Maryland courts have not sua sponte held that the verdict was a nullity

and consequently that the sentence was illegal.3

      For example, in Strong v. State, neither the parties nor the judges on the Court of

Appeals found wanting a polling process in which the foreperson announced the verdict

and the clerk polled the other jurors, but did not poll the foreperson. 261 Md. 371, 373-

74 (1971), judgment vacated, 408 U.S. 939 (1972) (vacating death penalty sentence in

accordance with Furman v. Georgia, 408 U.S. 238 (1972)). As recounted by the Court:

             When the jury returned to the courtroom after its deliberation the
      clerk asked: ‘Is Cornelius Thomas Strong guilty of the matters wherein he
      stands indicted or not guilty?’ The forelady replied: ‘Guilty. Guilty of first
      degree murder, the first degree.’ Appellant's lawyer said: ‘Poll the jurors'
      and the clerk said: ‘Juror No. 2, you have heard the verdict as given by your
      Forelady. Is your verdict the same?’ Juror No. 2 replied: ‘Yes, it is.’ Each
      of the other ten jurors was asked the identical question by the clerk and
      each replied ‘Yes' or ‘Yes, it is.’ After juror No. 12 had answered yes, the
      clerk intoned:

             ‘Hearken to the verdict as the Court has recorded it. You say
             Cornelius Thomas Strong is guilty of murder in the first
             degree as to Indictment 3029 of the Docket of 1969, and so
             say you all?’
261 Md. at 373-74. In Coby v. State, 225 Md. 293, 299 (1961), the Court, in resolving a

challenge to the sufficiency of a unanimity jury instruction, found no difficulty in

allowing the conviction to stand on a record that showed “that after the foreman had

announced the verdict of guilty, each of the other members of the jury was asked

individually if his verdict was the same as that of the foreman and each juror answered

      3
         Courts have similarly not addressed the specific issue in this case—whether the
jury foreperson, after announcing the verdict and on request for polling by the defendant,
must also be polled in addition to the other members of the jury.


                                            11
that it was.” The Court concluded that this polling procedure “clearly indicated the

assent of each juror to the verdict and it had the effect of showing the verdict of the jury

to be the ‘individual’ verdict of each juror.” Id.

       In 1926, the Court in Duffy v. State approved of a polling process similar to the

one presented in the case presently before us:

       The question presented by the second objection is free from
       difficulty. When the jury had agreed upon a verdict, they were brought into
       the courtroom, and the foreman, reading from a paper or memorandum,
       announced the verdict in each case. The defendant then asked that the jury
       be polled in each case. The clerk thereupon “proceeded to ask each juror his
       verdict on the various indictments.” After he had taken the verdict of the
       foreman, under the instruction of the court in polling the other jurors, in
       each case, he used this formula:

       “You have heard the verdict of your foreman; is his verdict your verdict?”

151 Md. 456, 135 A. 189, 195 (1926). The Court concluded: “Without further reference

to it, it is sufficient to say that we find no error in that procedure.” Id.

       The Court of Appeals has implicitly approved of the polling procedure in

question—i.e. where the foreperson announces the verdict and each other juror is asked

whether the foreperson’s verdict is his or her own. In Smith v. State, 299 Md. 158 (1984),

the Court, in addressing a double jeopardy issue, had occasion to consider the validity of

a jury verdict. The foreperson was actually polled, and the Court observed the following

in a footnote:

       When the foreman has announced the verdict, it is sufficient if each of the
       other jurors when polled declares the verdict thus rendered by the foreman
       to be his verdict. This is the equivalent of a declaration on the part of each
       juror that the defendant was guilty (or not guilty) as stated by the foreman.
       “And this is all the law requires.” Biscoe v. State, 68 Md. 294, 298-299, 12
A. 25 (1888).


                                               12
Smith, 299 Md. at 168 n.10.

       Further, in Biscoe, 68 Md. at 298, the defendant took exception to the fact that,

after the foreperson read his verdict of “guilty of murder in the first degree,” the

remaining eleven jurors were only asked “Did you hear your foreman’s verdict?” Id.

Each answered, “I did.” Then they were each asked, “Is his verdict your verdict?” Each

responded, “It is.”

       The defendant, on appeal, complained that each juror was not asked to state as its

verdict, “guilty of murder in the first degree.” The Court held:

       Now when the foreman had declared the prisoner to be guilty of murder in
       the first degree, and then each juror when called declared the verdict thus
       rendered by the foreman to be his verdict, it was equivalent to a declaration
       on the part of each juror, that the prisoner was guilty of murder in the first
       degree. And this is all the law requires.

Id. at 298-99.

       Even though Maryland courts have not explicitly ruled upon the precise issue in

the present case, the above authorities indicate that polling the jurors and not expressly

including the foreperson is permissible and constitutes a unanimous verdict. That is, it

was accepted practice for the foreperson to announce the verdict, and then upon request

for a poll, for the clerk to poll the other jurors, asking them whether their verdict was the

same as the foreperson’s verdict.

       In combing through case law from other jurisdictions, we have not come across

any case where the exact issue was raised and decided.             However, in a somewhat

different context, the Supreme Court of North Carolina held that the polling procedure



                                             13
was proper and the jury’s verdict was unanimous where the clerk failed to ask the jury

foreman whether he personally voted to impose a death sentence. In State v. Carroll, 573
S.E.2d 899, 914-15 (N.C. 2002), the poll consisted of the following colloquy:

      THE CLERK:          Will the foreman please stand. Mr. Foreman, you have
                          returned as to the answers to the issues and recommendation
                          as to punishment as to the defendant, George Malcolm Carroll,
                          in file number 99 CRS 70909 the following: As to issue one,
                          yes; as to issue two, yes; as to issue three, yes; as to issue four,
                          yes. Is this your recommendation? Do you still assent thereto?

      [FOREPERSON]: Yes, I do.

      THE COURT:          You may have a seat.

      THE CLERK:          You may have a seat. Juror number one, Maurice Dinkins. The
                          foreman-juror number one, the foreman, Maurice Dinkins, the
                          foreman has returned as its answers to the issues and
                          recommendation as to punishment as to the defendant, George
                          Malcolm Carroll, in file number 99 CRS 70909 the following:
                          As to issue one, yes; as to issue two, yes; as to issue three, yes;
                          as to issue four, yes. The foreman has returned as its
                          recommendation that the defendant be sentenced to death. Is
                          this your recommendation?

      JUROR ONE:          Yes.

      THE CLERK:          Do you still assent thereto?

      JUROR ONE:          Yes.

Id. at 914-15. Each remaining jury member was individually polled in this same manner.

The court held that “the trial court sufficiently polled the jury foreman to ascertain

whether he agreed with the death sentence” because the clerk’s question implied

agreement with the death penalty verdict, even though “the clerk’s questioning of the

foreman did not include a reference to the death sentence recommendation[.]” Id. at 915.


                                            14
The North Carolina Supreme Court concluded that “the jury poll completely established

that every juror agreed with the imposition of the death penalty,” despite the

discrepancies between the polling of the foreperson and the polling of the other jurors.

Id.

       As the Court of Appeals has stated, “where a jury’s verdict as a whole “is

ambiguous, inconsistent, unresponsive, or otherwise defective,’” it may threaten the

constitutional requirement of a unanimous verdict. Lattisaw, 329 Md. at 345-46 (quoting

Heinze v. State, 184 Md. 613, 617 (1945)). We consider the totality of the circumstances

in determining whether a verdict satisfies the unanimous verdict requirement.” Caldwell,

supra, 164 Md. App. at 643 (citing Bishop, 341 Md. at 292; Lattisaw, 329 Md. at 347).

       Turning to the facts of this case, we are persuaded that under the totality of the

circumstances, the clerk of the court did what was required in order to finalize the

verdicts against Colvin. Each verdict was announced in open court by the foreperson, the

jury was polled (excepting the foreperson), and the jury harkened to its verdict—voiced

by all of the jurors including the foreperson. Reinforcing our conclusion, we note that,

with the consent of Colvin’s attorney, the jury chose its own foreperson. We find it

highly unlikely that the jury would have agreed to designate as foreperson a juror who

did not agree with the verdicts she would be announcing. Even though the record reflects

that the foreperson was not polled, it is clear that the foreperson agreed with the verdicts.

       Thus, under the circumstances presented in this case, we hold that there was no

uncertainty as to the unanimity of the verdict. See Brightwell, 223 Md. App. at 492

(holding that, based on the subsequent actions of the trial court and the silence of defense


                                             15
counsel, verdict was unanimous even though transcript did not reflect an affirmative

response from the jury”). Although it is a better practice for the clerk to poll the

foreperson in addition to each of the other jurors, the failure to do so here does not render

the verdict a nullity. Therefore, Colvin’s sentences were not illegal, as they stemmed

from unanimous verdicts that were announced in open court and properly hearkened to

by the jury. Accordingly, the circuit court did not err by denying Colvin’s motion to

correct an illegal sentence.

                                                  JUDGMENT OF THE CIRCUIT
                                                  COURT FOR BALTIMORE CITY
                                                  AFFIRMED.   COSTS TO BE
                                                  DIVIDED EQUALLY BETWEEN
                                                  APPELLANT AND BALTIMORE
                                                  CITY.




                                             16
               REPORTED

  IN THE COURT OF SPECIAL APPEALS

             OF MARYLAND

                 No. 2341

          September Term, 2014

______________________________________


          RODERICK COLVIN

                     v.

        STATE OF MARYLAND

______________________________________

     Graeff,
     Friedman,
     Zarnoch, Robert, A.
        (Retired, Specially Assigned),

                  JJ.
______________________________________

     Dissenting Opinion by Friedman, J.
______________________________________

     Filed: November 30, 2015
       I reluctantly dissent from Judge Zarnoch’s well-written and well-researched

Opinion. I harbor no illusion that Colvin is entitled to the relief that he seeks. Had this

case reached this Court on direct appeal, I would join the majority Opinion without

reservation. Colvin seeks review, however, pursuant to a motion to correct an illegal

sentence under Maryland Rule 4-345(a), which is a privilege with a narrow scope.

Chaney v. State, 397 Md. 460, 509-10 (2007) (“The scope of this privilege, allowing

collateral and belated attacks on the sentence and excluding waiver as a bar to relief, is

narrow…”). The procedural error alleged in the instant case is not of the kind or type

cognizable on a motion to correct an illegal sentence. Procedural errors in finalizing

verdicts do not always cause the sentences corresponding to those verdicts to be illegal.

Brightwell v. State, 223 Md. App. 481, 489 (2015) (“Sentences corresponding to verdicts

of conviction that were not properly finalized have been, under certain circumstances,

held to be illegal.”). The alleged error of which Colvin complains is not “a substantive

error in the sentence itself,” which is subject to correction at any time under Rule 4-

345(a), but merely “a procedural error,” “subject to ordinary review and procedural

limitations.” Bryant v. State, 436 Md. 653, 663 (2014). Accordingly, I would not reach

the merits of Colvin’s case and would instead, dismiss his appeal.

       Of course, there is a chicken-and-the-egg quality to my analysis. If I thought for

one minute that Colvin was convicted by a non-unanimous jury, that defect would, in my

judgment, render his conviction illegal and, therefore, his claim would clearly be

cognizable under Rule 4-345(a). It is only because of my view as to the merits that I

would decline to reach the merits. Nevertheless, I think that it is important to reject
Colvin’s claim on the basis of the rule, rather than conclusively reaching the merits, lest

the scope of the rule be allowed inadvertently to grow larger until every manner and type

of claim that can be framed as involving the possibility of illegality is entitled to yet

another bite of the appellate review apple. Therefore, I dissent.




                                             2